                                 Case 5:19-cv-00213-G Document 1-1 Filed 03/04/19 Page 1 of 3



The information on this page is NOT an official record. Do not rely on the correctness or completeness of this information.
Verify all information with the official record keeper. The information contained in this report is provided in compliance with the
Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is governed by this act, as well as other applicable state
and federal laws.

                IN THE DISTRICT COURT IN AND FOR CLEVELAND COUNTY, OKLAHOMA

                                                                                         No. CJ-2018-1627
  Charlene Bridges,
                                                                                         (Civil relief more than $10,000: NEGLIGENCE
        Plaintiff,
                                                                                         (GENERAL))
  v.
  Wal Mart Stores East Lp,
                                                                                         Filed: 12/17/2018
        Defendant, and
  D H Pace Inc,
        Defendant.
                                                                                         Judge: Balkman, Thad


 PARTIES
Bridges, Charlene, Plaintiff
D H Pace Inc, Defendant
Wal Mart Stores East Lp, Defendant



 ATTORNEYS
 Attorney                                                                                Represented Parties
 Ortwein, Jonathan R (Bar #32092)                                                        Bridges, Charlene
 1332 SW 89TH ST
 OKLAHOMA CITY, OK 73139



 EVENTS
 None


 ISSUES
For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.



 Issue # 1.               Issue: NEGLIGENCE (GENERAL) (NEGL)
                          Filed By:
                          Filed Date: 12/17/2018

                          Party Name                         Disposition Information
                                                             Pending.
                   Case 5:19-cv-00213-G Document 1-1 Filed 03/04/19 Page 2 of 3
DOCKET
Date       Code        Description                                            Count Party Amount

12-17-2018 TEXT        CIVIL RELIEF MORE THAN $10,000 INITIAL FILING.             1

12-17-2018 NEGL        NEGLIGENCE (GENERAL)

12-17-2018 DMFE        DISPUTE MEDIATION FEE                                               $ 7.00

12-17-2018 PFE1        PETITION                                                          $ 163.00
                       Document Available (#1042090435)   TIFF   PDF

12-17-2018 PFE7        LAW LIBRARY FEE                                                     $ 6.00

12-17-2018 OCISR       OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND                   $ 25.00

12-17-2018 OCJC        OKLAHOMA COUNCIL ON JUDICIAL COMPLAINTS REVOLVING                   $ 1.55
                       FUND

12-17-2018 OCASA       OKLAHOMA COURT APPOINTED SPECIAL ADVOCATES                          $ 5.00

12-17-2018 SSFCHSCPC   SHERIFF'S SERVICE FEE FOR COURTHOUSE SECURITY PER                  $ 10.00
                       BOARD OF COUNTY COMMISSIONER

12-17-2018 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON COURTHOUSE                         $ 1.00
                      SECURITY PER BOARD OF COUNTY COMMISSIONER

12-17-2018 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON $1.55 COLLECTION                  $ 0.16

12-17-2018 SJFIS       STATE JUDICIAL REVOLVING FUND - INTERPRETER AND                     $ 0.45
                       TRANSLATOR SERVICES

12-17-2018 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON $1.55                           $ 0.23
                      COLLECTIONS

12-17-2018 DCADMIN05   DISTRICT COURT ADMINISTRATIVE FEE ON $5 COLLECTIONS                 $ 0.75

12-17-2018 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON COURTHOUSE                      $ 1.50
                      SECURITY PER BOARD OF COUNTY COMMISSIONER

12-17-2018 CCADMIN04   COURT CLERK ADMINISTRATIVE FEE ON COLLECTIONS                       $ 0.50

12-17-2018 LTF         LENGTHY TRIAL FUND                                                 $ 10.00

12-17-2018 SMF         SUMMONS FEE (CLERKS FEE)                                           $ 20.00

12-17-2018 EAA         ENTRY OF APPEARANCE**JONATHAN R. ORTWEIN, ATTY FOR
                       PLAINTIFF, CHARLENE BRIDGES
                       Document Available (#1042090364) TIFF PDF

12-17-2018 TEXT        OCIS HAS AUTOMATICALLY ASSIGNED JUDGE BALKMAN, THAD
                       TO THIS CASE.
Date      Code   Case Description
                      5:19-cv-00213-G Document 1-1 Filed 03/04/19 Page 3 of 3Count Party Amount
12-17-2018 ACCOUNT     RECEIPT # 2018-1051270 ON 12/17/2018.
                       PAYOR: LAIRD, HAMMONS, LAIRD, PLLC TOTAL AMOUNT PAID: $
                       262.14.
                       LINE ITEMS:
                       CJ-2018-1627: $183.00 ON AC01 CLERK FEES.
                       CJ-2018-1627: $6.00 ON AC23 LAW LIBRARY FEE CIVIL AND
                       CRIMINAL.
                       CJ-2018-1627: $1.66 ON AC31 COURT CLERK REVOLVING FUND.
                       CJ-2018-1627: $5.00 ON AC58 OKLAHOMA COURT APPOINTED
                       SPECIAL ADVOCATES.
                       CJ-2018-1627: $1.55 ON AC59 COUNCIL ON JUDICIAL
                       COMPLAINTS REVOLVING FUND.
                       CJ-2018-1627: $7.00 ON AC64 DISPUTE MEDIATION FEES CIVIL
                       ONLY.
                       CJ-2018-1627: $0.45 ON AC65 STATE JUDICIAL REVOLVING
                       FUND, INTERPRETER SVCS.
                       CJ-2018-1627: $2.48 ON AC67 DISTRICT COURT REVOLVING
                       FUND.
                       CJ-2018-1627: $25.00 ON AC79 OCIS REVOLVING FUND.
                       CJ-2018-1627: $10.00 ON AC81 LENGTHY TRIAL FUND.
                       CJ-2018-1627: $10.00 ON AC88 SHERIFF’S SERVICE FEE FOR
                       COURT HOUSE SECURITY.
                       CJ-2018-1627: $10.00 ON AC99 HOLDING.

12-18-2018 ACCOUNT     REQUESTED VOUCHER IN AMOUNT OF 10.00 TO FROM
                       ACCOUNT AC99. DISBURSEMENT NUMBER 3876895.

01-22-2019 DISBURSED   VOUCHER# 366967 PRINTED TO LAIRD, HAMMONS, LAIRD PLLC,
                       WHICH INCLUDES $ 10.00 FROM THIS CASE FOR AC99 -
                       HOLDING. TOTAL AMOUNT OF VOUCHER: $ 10.00.
